DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 5 which recites “the single piece of nylon webbing is stitched or sewn together to form the leash, the first sling component, the second sling component, and the third sling component.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 5-7 are rejected due to their dependency on claim 4. 
Election/Restrictions
Claims 8-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022
Applicant’s election without traverse of invention I in the reply filed on 05/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (US 20180007868 A1).
Regarding claim 1: Knight teaches a pet accessory comprising a leash (20) and a sling assembly (32).
Regarding claim 2: Knight discloses the limitations of claim 1 as shown above, and further discloses wherein: the leash (20) further comprises a leash main body, a leash proximal portion, a leash intermediate portion and a leash distal portion (Fig. 7); the leash further comprises a leash handle (26) located at a proximal end of the leash, a leash clip (24) located at a distal end of the leash, and the leash main body extends between the leash handle and the leash clip (Fig. 7); and the sling assembly (32) is located at the leash intermediate portion between the leash proximal portion and the leash distal portion (Fig. 7).
Regarding claim 3: Knight discloses the limitations of claim 2 as shown above, and further discloses wherein the sling assembly (32) further comprises an object storage receptacle constructed and arranged to retain a spherical object (As illustrated in Fig. 7, it is clear that the elastic cords could retain a spherical object).
Regarding claim 4: Knight discloses the limitations of claim 4 as shown above, and further discloses the sling assembly (32) further comprises a first sling component (28a), a second sling component (32a,32b), and a third sling component (28b), constructed and arranged to provide a cup-like area capable of retaining and cradling the spherical object (It is clear this limitation could be met as seen in Fig. 7).
Regarding claim 5: Knight discloses the limitations of claim 4 as shown above, and further discloses wherein the first sling component (28a), the second sling component (32a,32b) and the third sling component (28b) are fastened together and to the leash by a plurality of sling fasteners (34a,34b,36,38).
Regarding claim 7: Knight discloses the limitations of claim 5 as shown above, and further discloses wherein the third sling component (28b) is integral with the intermediate leash portion (Fig. 7).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashlin (US 20220022425 A1).
Regarding claim 1, Ashlin discloses a pet accessory comprising (10) a leash (12) and a sling assembly (22).
Regarding claim 2: Ashlin discloses the limitations of claim 1 as shown above.
Ashlin further discloses the leash (12) further comprises a leash main body, a leash proximal portion (18), a leash intermediate portion (Between 14 and 18) and a leash distal portion (14); the leash further comprises a leash handle (20) located at a proximal end of the leash (Fig. 1), a leash clip (28) located at a distal end of the leash (Fig. 1), and the leash main body extends between the leash handle and the leash clip (Fig. 1); and the sling assembly is located at the leash intermediate portion between the leash proximal portion and the leash distal portion (Fig. 1).
Regarding claim 3: Ashlin discloses the limitations of claim 2 as shown above.
Ashlin further discloses wherein the sling assembly (22) further comprises an object storage receptacle (within 22) constructed and arranged to retain a spherical object (24, Fig. 3).
Regarding claim 4: Ashlin discloses the limitations of claim 3 as shown above.
Ashlin further discloses wherein the sling assembly (22) further comprises a first sling component (22), a second sling component (38), and a third sling component (section of 12 within slits 36), constructed and arranged to provide a cup-like area capable of retaining and cradling the spherical object.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Aiden as applied to claim 4 above. 
Regarding claim 5: Ashlin discloses the limitations of claim 4 as shown above.
Ashlin further discloses wherein the first sling component (22), the second sling component (38) and the third sling component (section of 12 within slits 36) are fastened together and to the leash by a plurality of sling fasteners (para 52, “In the embodiment shown in FIGS. 9A and 9B, the stopper 38 comprises a clip to prevent the elastic resiliently deformable cradle 22 from traveling both up or down the leash 12 when used as a sling.”).
Ashlin discloses the claimed invention except for the plurality of sling fasteners.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the amount of sling fasteners (Ashlin stopper 38), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would create a more secure connection of the sling assembly amongst not only it’s sling components but also the projectile.
Regarding claim 7: Ashlin discloses the limitations of claim 5 as shown above.
Ashlin further discloses wherein the third sling component (sections of 12 within slits 36) is integral with the intermediate leash portion (Fig. 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knight as applied to claim 4 above, and further in view of Huegel (US 20160015002 A1).
Regarding claim 6: Knight discloses the limitations of claim 4 as shown above.
Knight further discloses the leash (20) and the sling assembly (32) comprise the leash (20), the first sling component (28a), the second sling component (32a, 32b) and the third sling component (28b).
Knight fails to teach a unitary construction of a single piece of nylon webbing; and the single piece of nylon webbing is stitched or sewn together.
However, Huegel teaches a unitary construction of a single piece of nylon webbing (para 25, “The tether, handle, and lead may be made from the same or different materials, including, but not limited to, animal leather, nylon,”); and the single piece of nylon webbing is stitched or sewn together (para 25,“the tether, handle, and lead may be secured together using any acceptable method known in the art, for example, using a single metal rivet, double metal rivet, single stitching, or double stitching, all with or without adhesive.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the various components as disclosed by Knight with the single piece of nylon sewn together as taught by Huegel so as to decrease the likelihood of failure by having a uniform durable material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art of record cited but not relied upon in this office action include but are not limited to the following elements of applicant’s disclosure: Leash, handle, sling, clip, fasteners, nylon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619